DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 8/16/2022 is acknowledged.  The traversal is on the ground(s) that “all of the species is not believed to create an undue burden on the USPTO”.  This is not found persuasive because applicant did not provide any details or facts as to why “all of the species is not believed to create an undue burden”. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022, 5/12/2022, 2/24/2022, 1/27/2022, 11/23/2021, 10/13/2021, 6/28/2021, 4/21/2021, and 3/19/2021 has been accepted and is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because: 
they do not include the following reference sign(s) mentioned in the description: “Wall Thickness 110” and “Wall Thickness 210”; 
reference character “120” has been used to designate both Inside Surface (fig. 3) and Third End (fig. 2a);  
reference character “204” has been used to designate both Distinct Path (fig. 1B) and Outside Surface (fig. 3);  
reference character “304” has been used to designate both Third Lumen (fig. 1C) and Outside Surface (fig. 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 13, the limitation “providing at least a first profile comprising at least one lumen comprising a first end and a first lumen” is unclear to the examiner how “at least one lumen” can comprise “a first end” and “a first lumen.” 
For the purposes of proceeding with prosecution, the examiner will interpret the limitation as “providing at least a first profile comprising a first end and a first lumen” because the first profile can still be interpreted as having “at least one lumen”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegener (U.S. PGPub No. 2014/0077488).
	Claim 1, Wegener discloses:  
A multi-lumen article (see figs. 1-8) comprising at least two profiles comprising at least two lumen (see figs. 1-8, where elements 14a and 14b both comprise bores, 15a and 15b, respectfully), 
wherein the at least two profiles comprise a first profile (the combination of the end of 14a and bore 15a in fig. 7) and a second profile (the combination of the end of 14b and bore 15b in fig. 7), 
the first profile comprising a first end (see the end 14a in fig. 7) and a first lumen (15a, fig. 7), 
wherein the first lumen provides a fluid flow in a first path (see fig. 1, where the first lumen provides a fluid flow in a first path); and 
the second profile (the combination of the end of 14b and bore 15b in fig. 7) comprising a second end (see fig. 7, where the second profile comprises an end) and a second lumen (15b, fig. 7), 
wherein the second lumen provides a fluid flow in a distinct path different than the first path (see fig. 1, where each lumens provide different fluid path; ex. the first lumen provides a path to two different hoses while the second lumen provides a curved path directly to a medical device), 
wherein at least one profile comprises a polymeric material (see paragraph 0045, lines 1-9, where PVC, PP, or any other polymeric material can be used), 
wherein the first end and the second end are coincidently bonded without a bonding material at an interface at the first end and the second end (see paragraph 0045, lines 1-3, where each end is welded to each other; see figs. 4-9, where no bonding material is used).

	Claim 5, Wegener discloses:
The multi-lumen article in accordance with claim 1, wherein the first profile, the second profile, or combination thereof comprise a polymeric material, a metal, or combination thereof (see paragraph 0045, lines 1-9, where PVC, PP, or any other polymeric material can be used). 

	Claim 6, Wegener discloses: 
The multi-lumen article in accordance with claim 1, wherein the polymeric material comprises a thermoplastic elastomer, a thermoset elastomer, or combination thereof (see paragraph 0045, lines 1-9, where PVC, PP, or any other polymeric material can be used).

	Claim 7, Wegener discloses: 
The multi-lumen article in accordance with claim 6, wherein the thermoplastic elastomer comprises a polystyrene, a polyester, a silicone copolymer, a silicone thermoplastic vulcanizate, a copolyester, a polyamide, a fluoropolymer, a polyolefin, a polyether-ester copolymer, a thermoplastic urethane, a polyether amide block copolymer, a polyamide copolymer, a styrene block copolymer, a polycarbonate, a thermoplastic vulcanizate, an ionomer, a polyoxymethylene (POM), an acrylonitrile butadiene styrene (ABS), an acetal, an acrylic, a polyvinyl chloride (PVC), a blend, or combination thereof (see paragraph 0045, lines 1-9, where PVC, PP, or any other polymeric material can be used).

	Claim 9, as best understood, Wegener discloses: 
The multi-lumen article in accordance with claim 1, wherein the coincident bond withstands a seal integrity pressure test of at least 1 psi, such as at least 5 psi, such as at least 10 psi, such as at least 15 psi, or even at least 20 psi air pressure for about 30 minutes under dry and wet conditions (it appears that the structure and materials used between the instant application and Wegener do not differ and therefore would meet this limitation). 

	Claim 10, Wegener discloses: 
The multi-lumen article in accordance with claim 1, wherein the coincident bond is provided via surface activation treatment (see paragraph 0051, lines 1-4, where “electrical induction, direct electrical voltage application, radiofrequency energy or microwave” is used). 
It is noted that “surface activation treatment” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 11, Wegener discloses: 
The multi-lumen article in accordance with claim 10, wherein the surface activation treatment comprises processing input energy to a surface of the first profile, the second profile, or combination thereof with wave irradiation, particle irradiation, or combination thereof (see paragraph 0051, lines 1-4, where “electrical induction, direct electrical voltage application, radiofrequency energy or microwave” is used).

	Claim 12, Wegener discloses: 
The multi-lumen article in accordance with claim 10, wherein the surface activation treatment provides a sterile connection of a treated surface of the at least one profile (see paragraph 0066, where “fluid flow assemblies 16 and 18 are joined in a sterile manner”; see paragraph 0082, lines 5-8, where a sterile connection is created based on specific sterile temperatures).

	Claim 13, Wegener discloses: 
A method of providing a multi-lumen article comprising: 
providing at least a first profile (the combination of the end of 14a and bore 15a in fig. 7) comprising at least one lumen comprising a first end (see the end 14a in fig. 7) and a first lumen (15a, fig. 7), 
providing at least a second profile (the combination of the end of 14b and bore 15b in fig. 7) comprising a second end (see fig. 7, where the second profile comprises an end) and a second lumen (15b, fig. 7), 
wherein at least the first profile, the second profile, or combination thereof comprise a polymeric material (see paragraph 0045, lines 1-9, where PVC, PP, or any other polymeric material can be used);
providing a surface activation treatment (see paragraph 0051, lines 1-4, where “electrical induction, direct electrical voltage application, radiofrequency energy or microwave” is used);
treating at least the first end, the second end, or combination thereof with the surface activation treatment (see figs. 1-9); and 
contacting the second end of the second profile directly to the first end of the first profile to coincidently bond the first end to the second end at an interface of the first end and the second end and provide a fluid path (see figs. 9, where both ends are coincidently bonded to each other), 
wherein the first lumen has fluid flow in a first path and the second lumen has a fluid flow in a distinct path different than the first path (see fig. 1, where each lumens provide different fluid path; ex. the first lumen provides a path to two different hoses while the second lumen provides a curved path directly to a medical device).

	Claim 14, Wegener discloses: 
The method of providing the multi-lumen article in accordance with claim 13, wherein the first profile, the second profile, or combination thereof comprise a polymeric material, a metal, or combination thereof (see paragraph 0045, lines 1-9, where PVC, PP, or any other polymeric material can be used).

	Claim 15, Wegener discloses: 
The method of providing the multi-lumen article in accordance with claim 13, wherein the polymeric material comprises a thermoplastic elastomer, a thermoset elastomer, or combination thereof (see paragraph 0045, lines 1-9, where PVC, PP, or any other polymeric material can be used).

	Claim 16, Wegener discloses: 
The method of providing the multi-lumen article in accordance with claim 15, wherein the thermoplastic elastomer comprises a polystyrene, a polyester, a silicone copolymer, a silicone thermoplastic vulcanizate, a copolyester, a polyamide, a fluoropolymer, a polyolefin, a polyether-ester copolymer, a thermoplastic urethane, a polyether amide block copolymer, a polyamide copolymer, a styrene block copolymer, a polycarbonate, a thermoplastic vulcanizate, an ionomer, a polyoxymethylene (POM), an acrylonitrile butadiene styrene (ABS), an acetal, an acrylic, a polyvinyl chloride (PVC), a blend, or combination thereof (see paragraph 0045, lines 1-9, where PVC, PP, or any other polymeric material can be used).

	Claim 18, as best understood, Wegener discloses: 
The method of providing the multi-lumen article in accordance with claim 13, wherein the coincident bond withstands a seal integrity pressure test of at least 1 psi, such as at least 5 psi, such as at least 10 psi, such as at least 15 psi, or even at least 20 psi air pressure for about 30 minutes under dry and wet conditions (it appears that the structure and materials used between the instant application and Wegener do not differ and therefore would meet this limitation).

	Claim 19, Wegener discloses: 
The method of providing the multi-lumen article in accordance with claim 13, wherein the surface activation treatment comprises processing input energy to a surface of the first profile, the second profile, or combination thereof with wave irradiation, particle irradiation, or combination thereof (see paragraph 0051, lines 1-4, where “electrical induction, direct electrical voltage application, radiofrequency energy or microwave” is used).

	Claim 20, Wegener discloses: 
The method of providing the multi-lumen article in accordance with claim 13, wherein the surface activation treatment provides a sterile connection of a treated surface of the at least one profile (see paragraph 0066, where “fluid flow assemblies 16 and 18 are joined in a sterile manner”; see paragraph 0082, lines 5-8, where a sterile connection is created based on specific sterile temperatures).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener as applied to claims 1 and 13 above and in further view of CJan Fluid Technology. 
In regards to claim 8, Wegener discloses: 
The multi-lumen article in accordance with claim 1, but does not disclose the at least one profile comprises a silicone elastomer tube.
However, CJan Fluid Technologies discloses that Silicone can stay soft in a temperature ranging from 330 degrees F to -40 degrees F and is mainly used in the medical industry (see paragraph 2, line 4, in the NPL, “Differences Between Silicone and PVC”).  
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a silicone elastomer tube for the at least one profile of Wegener because CJan Fluid Technology discloses that Silicon Tubes are known to have good chemical stability such that the silicone material cannot react with any chemical substance except alkali and hydrofluoric acid and it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

In regards to claim 17, Wegener discloses: 
The method of providing the multi-lumen article in accordance with claim 13, but does not disclose the at least one profile comprises a silicone elastomer tube.
However, CJan Fluid Technologies discloses that Silicone can stay soft in a temperature ranging from 330 degrees F to -40 degrees F and is mainly used in the medical industry (see paragraph 2, line 4, in the NPL, “Differences Between Silicone and PVC”).  
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a silicone elastomer tube for the at least one profile of Wegener because CJan Fluid Technology discloses that Silicon Tubes are known to have good chemical stability such that the silicone material cannot react with any chemical substance except alkali and hydrofluoric acid and it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker et al. (U.S. PGPub No. 2008/0257604) discloses a similar device to the present invention.
Spencer (U.S. Patent No. 4,610,670) discloses a similar device to the present invention. 
Tamaribuchi et al. (U.S. Patent No. 11,441,716) discloses methods of joining pipes at their ends. 
Bacehowski et al. (U.S. Patent No. 5,858,016) discloses a sterile tube connector. 
Shaposka et al. (U.S. Patent No. 4,913,756( discloses a similar device to the present invention. 
Blomberg (U.S. Patent No. 10,550,966) discloses a similar device to the present invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679